DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 10/18/2021.
Claims 1-4, 8-11, & 15-18 have been examined and are rejected. Claims 5-7, 12-14, & 19-20 have been examined and are objected to. 


Priority
This application is a continuation of application 17/115,992 filed on 12/9/2020, now patent 11,153,251. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 5-7, 12-14, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 11,153,251. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2007/0038702 A1) in view of Pearson et al. (US 2006/0212286 A1). 
With regard to Claim 1, Taylor teaches:
An ingestion server for processing emails and providing one or more intelligent workflows, the ingestion server comprising a processor and a memory, said processor is configured to: 
receive an electronic mail message containing a set of email content; determine the content type associated with the set of email content wherein the content type is one of structured content and unstructured content; (an email sever receiving an email and determining whether the message is Clovismail (i.e. structured) or conventional (i.e. unstructured) [Taylor: 0089-90; Fig. 2]);
identify a parsing module from a plurality of parsing modules to process the set of email content, wherein the parsing module is identified based on the content type; (when the email is conventional it is processed as normal typically by leaving it in the inbox for the recipient's consideration [Taylor: 0090], and when the email is structured, identifying a Schema ID from the structured e-mail and determining whether the structure of the schema contained within the structured e-mail matches the structure of the schema associated with the Schema ID [Taylor: 0099-103; 0141]);
apply the identified parsing module to the set of email content to obtain a set of parsed email content; (parsing the XML body of the message according to the XML defined by the Schema ID [Taylor: 0103; 0099; Fig. 10]);
apply a mapper module to the set of parsed email content to obtain a routing path; (a database definition is created based on the parsing and a constructed definition is saved and applied, wherein the data content of the received structured email is stored using the determined Schema ID [Taylor: 0103-05; Figs. 5-6]);
populate a work item using the set of parsed email content; and submit the work item using the intelligent workflow; (the structured email content may be made available for use by other applications such as exporting the structured data into a separate file in a database outside the email handing application [Taylor: 0112; Fig. 1]).

However, Taylor does not teach (where underlining indicates the portion of each limitation not taught):
receive an electronic mail message containing a set of email content, wherein a content type is not identified within the set of email content; 
define an intelligent workflow based on the routing path;

In a similar field of endeavor involving processing structured email messages, Pearson discloses:
receive an electronic mail message containing a set of email content, wherein a content type is not identified within the set of email content; determine the content type associated with the set of email content wherein the content type is one of structured content and unstructured content; (a workflow manager application discerns the difference between structured data and unstructured data included in a received email message [Pearson: 0025; Fig. 2B]. Examiner notes that the content type is not identified within the email content of Fig. 2B);
apply a mapper module to the set of parsed email content to obtain a routing path; (the workflow manager application compares analyzed message data to training data stored in a memory to determine an intent of the received message data [Pearson: 0027]);
define an intelligent workflow based on the routing path; (the workflow manager application analyzes received message data to identify one or more target applications as a function of the determined intent, and transfers the message data to the identified one or more target applications for processing the structured message data [Pearson: 0025-27; 0040]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor in view of Pearson in order to determine a content type when the content type is not identified within the set of email content, and to define an intelligent workflow based on the routing path in the system of Taylor. 
One of ordinary skill in the art would have been motivated to combine Taylor with Pearson as doing so would allow the content type to be identified based on analyzing the message content which simplifies the requirements for senders by allowing users to send structured content without needing to include a particular identifier within the text body of the structured email, and would allow the application best suitable for achieving the determined intent to be selected for processing the structured message data [Pearson: 0039-40; 0043]. 

With regard to Claim 2, Taylor-Pearson teaches:
The ingestion server of Claim 1, wherein the processor is further configured to: apply a file extraction module to the set of email content to obtain a file attached to the set of email content; apply the identified parsing module to the attached file to obtain a set of parsed attached data; and populate the work item using the set of parsed email content and the set of parsed attached data; (parsing the XML body of the message and thereafter storing the identified content, wherein the structured email content may be made available for use by other applications such as exporting the structured data into a separate file in a database outside the email handing application [Taylor: 0085; 0088-89; 0112; Fig. 1]. Pearson teaches that email attachments can comprise structured data such as database files [Pearson: 0024], and a workflow manager application which analyzes received message data to identify one or more target applications for processing the structured message data [Pearson: 0025-27; 0040]).

With regard to Claim 3, Taylor-Pearson teaches:
The ingestion server of Claim 1, wherein the processor is further configured to: generate a work item identifier associated with the electronic mail message upon receiving the electronic mail message; define the work item with the work item identifier; and populate the work item using the set of parsed email content; (determining whether the identified schema matches a previously stored schema [Taylor: 0100], wherein each new schema is associated with a unique schema identifier (ID) [Taylor: 0205; 0212], and wherein the data content of the received structured email is stored using the determined Schema ID [Taylor: 0103-05; Figs. 5-6]).

With regard to Claim 4, Taylor-Pearson teaches:
The ingestion server of Claim 1, wherein the processor is further configured to: upon determining the content type associated with the set of email content is structured content, identify a set of fixed structures associated with the structured content; identify the parsing module configured to obtain data associated with the set of fixed structures; and apply the identified parsing module to the set of email content to obtain the set of parsed email content associated with the set of fixed structures; (when the email is structured, determining whether the structure of the schema (i.e. fixed structures) contained within the structured e-mail matches the structure of the schema associated with the identified Schema ID [Taylor: 0099-103; 0111; Fig. 10], and parsing the XML body of the message according to the XML defined by the Schema ID [Taylor: 0103; 0099; Fig. 10]).

With regard to Claims 8-11 & 15-18, they appear substantially similar to the limitations recited by claims 1-4 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 8-11 & 15-18 are rejected for the same reasons as set forth in claims 1-4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ramamurthy et al. (US 2017/0352041 A1) which teaches determines an intent from a customer request received in the form of a structured and/or unstructured data, and parsing the customer request to extract relevant data based on the determined intent [0019]. 

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446